Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2021 has been entered.
 
Election/Restrictions
Newly submitted claim 17 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the process as claimed can be practiced by another and materially different apparatus such as a steam sterilizer, or the apparatus as claimed can be used to practice another and materially different process such as a method of operating a steam sterilizer.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 17 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “a pathway sensor” is considered new matter because there is no support in the specification for such limitation.  The specification paragraph 0047 discloses that sensor 78 maybe a reed sensor, hall sensor or infrared sensor, and paragraph 0048 discloses a lid detector sensor, but there is no disclosure of a pathway sensor.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Constans et al. (US 2012/0073450) in view of Kennedy (US 6,506,545).
Regarding Claim 7, Constans discloses a food steamer, comprising: a base (the outermost wall of Fig. 1, unlabeled); a cooking container (removable basket 21, Fig. 1) receivable by the base; a lid (lid 3, Fig. 1) receivable atop the cooking container; a boiler (steam generator 1, Fig. 1) housed within the base (as shown in Fig. 1); a steam flow pathway extending from the boiler (i.e. the pathway that extends from the boiler to radial steam channel 31, Fig. 1) for directing steam generated by the boiler into the cooking container through the lid (through radial steam channel 31, Fig. 1; para. 0050-0052); a control unit (para. 0063, "control means") configured to control operation of the food steamer.
Constans fails to disclose that the control unit responds to user input; a pathway sensor associated with the base and electrically connected to the control unit, the sensor being configured to detect when the steam pathway is capable of communicating steam from the boiler and through the lid into the cooking container; and wherein the control unit is configured to automatically deactivate the boiler when the sensor detects that the steam pathway is not capable of communicating steam from the boiler and through the lid into the cooking container.
However, Kennedy discloses food preparation system having a control unit (microprocessor and/or associated circuitry acting as a "special purpose computer'; see at least col. 2, lines 58-61; col. 8, lines 30-38) that is configured for control operation of 

Therefore, based on Kennedy’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Constans in view of Kennedy by applying the teachings of Kennedy to Constans, i.e. (1) utilizing in Constans, a microprocessor, with similar capability to what Kennedy teaches, in order to control operation of said food steamer in response to a user input, in order to create and select custom made settings suitable for Constans’ food preparation system; and (2) utilize in Constans, a sensor electrically connected to the control unit, similar to the one Kennedy teaches and functioning in the manner recited in claim 7, in order to eliminate wasteful use / inefficiency of the food preparation system, or provide safety to a user.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Constans et al. (US 2012/0073450) in view of Kennedy (US 6,506,545), further in view of Baldacci (US 2005/0268790) and further in view of Websters et al. (US 2016/0213194).
Regarding Claim 7, Constans discloses a food steamer, comprising: a base (the outermost wall of Fig. 1, unlabeled); a cooking container (removable basket 21, Fig. 1) receivable by the base; a lid (lid 3, Fig. 1) receivable atop the cooking container; a boiler (steam generator 1, Fig. 1) housed within the base (as shown in Fig. 1); a steam flow pathway extending from the boiler (i.e. the pathway that extends from the boiler to radial steam channel 31, Fig. 1) for directing steam generated by the boiler into the cooking container through the lid (through radial steam channel 31, Fig. 1; para. 0050-0052); a control unit (para. 0063, "control means") configured to control operation of the food steamer.
Constans fails to disclose a water reservoir receivable by said base, said water reservoir being in fluid communication with said boiler; a pathway sensor associated with the base and electrically connected to the control unit, the sensor being configured to detect when the steam pathway is capable of communicating steam from the boiler and through the lid into the cooking container by detecting the presence of a lid; and a drain formed in said base and being in fluid communication with said water reservoir and said boiler, wherein selective operation of said drain facilitates drainage of any water from both said water reservoir and said boiler.
However, Kennedy discloses food preparation system having a pathway sensor associated with a base (circuitry in the base, the sensor is associated with the base and lid engaging and disengaging with one another) and electrically connected to the control 
Therefore, based on Kennedy’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Constans in view of Kennedy by applying the teachings of Kennedy to Constans, i.e. (1) utilizing in Constans, a sensor electrically connected to the control unit, similar to the one Kennedy teaches and functioning in the manner recited in claim 7, in order to eliminate wasteful use / inefficiency of the food preparation system, or provide safety to a user.
Constans and Kennedy combined fail to disclose a water reservoir receivable by said base, said water reservoir being in fluid communication with said boiler; and a drain formed in said base and being in fluid communication with said water reservoir and said boiler, wherein selective operation of said drain facilitates drainage of any water from both said water reservoir and said boiler.
Baldacci discloses a water reservoir (water reservoir 25, Fig. 1) receivable by a base (boxshaped body 21 with removable base 22, Fig. 1), the water reservoir being in fluid communication (via pump 27 and the associated conduit, Fig. 1; para. 0031) with a water boiler (lower vessel 1 or boiler/’ Fig. 1 and para. 0024) via a valve assembly (valve 61, Fig. 1 - para. 0031, “suitable for preventing the release of water from the reservoir when the latter is disengaged from the duct 29 so as to be removed from the box-shaped body 21, for cleaning.”).

Therefore:
Based on Balducci’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Constans/Kennedy by applying the teachings of Baldacci to Constans/Kennedy, i.e. modifying Constan’s base so that the water boiler (being a part of and/or within the base), receives a water reservoir, the water reservoir being in fluid communication with the boiler, in similar fashion to Baldacci’s teaching, e.g. a removably coupled water reservoir to the water tank boiler 1 of Constans, with fluid communication using a valve like valve 61 of Baldacci.
Such a modification would provide the benefit of having a convenient means of removably connecting the water reservoir to the boiler, such as for at least refiling the water reservoir when needed, or cleaning it, as suggested in para. 0031 of Balducci.
Based on Webster’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Constans/Kennedy by applying the, providing a drain, as taught by Constans/Kennedy, formed in the base and being in fluid communication with the water reservoir and the boiler, wherein selective operation of the drain facilitates drainage of any water from both the water reservoir and the boiler, in order to provide a predictable means of 

Response to Arguments
Applicant's arguments regarding the restriction requirement filed 05/10/2021 have been fully considered but they are not persuasive. Regarding the restriction requirement, Applicant argues that “Applicant notes that claim 15 states inter alia "a cooking container" which is not demonstrably equivalent to a hypothetical "steam sterilizer" device. Applicant notes that devices using steam sterilization, such as autoclaves, are designed for a wholly different function than cooking, that is, sterilization. Durations, pressures, and temperatures are all vastly different necessitating different engineering considerations for a sterilization vessel as compared to a simple "cooking container." Applicant further notes that, in particular, sterilization devices operate at least at 15 psi and 121°C (see: https: / / blink.ucsd.edu /safety /research.--jab/biosafety /autoclave/-tn.dex.hfmi). Further, sterilization devices require additional layouts within their pressure vessels in order to maximize exposure of contents placed in the environment for sterilization. The USPTO further acknowledges this in placing sterilization devices in a separate classification category (e.g.. Class 422 directed to "CHEMICAL APPARATUS AND PROCESS DISINFECTING, DEODORIZING, PRESERVING, OR STERILIZING") as opposed to a category for cooking appliances as applied here. Hence, the alleged devices are distinct from and not equivalent to each other and, therefore, Applicant respectfully requests withdrawal of the Restriction” on remarks page 6, lines 5-21.  In response to Applicant’s arguments, 
For these reasons, the arguments are not persuasive.
Applicant’s arguments with respect to claim 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claim 16, Applicant relies on the same arguments, therefore, the same response applies.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325.  The examiner can normally be reached on M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        08/06/2021

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761